Citation Nr: 1332218	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  05-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left heel sprain.

2.  Entitlement to an initial rating higher than 10 percent for a right heel sprain.

3.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee.

4.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the right knee.

5.  Entitlement to a higher initial rating for a left ankle sprain, rated noncompensable prior to December 12, 2006 and 10 percent disabling since that date.

6.  Entitlement to a higher initial rating for a right ankle sprain, rated noncompensable prior to December 12, 2006 and 10 percent disabling since that date.

7.  Entitlement to a higher initial rating for a lumbar strain with degenerative disc disease, rated 20 percent disabling prior to December 12, 2006 and 40 percent disabling since that date.

8.  Entitlement to a higher initial rating for left lower extremity sciatica, rated 10 percent disabling since December 12, 2006.

9.  Entitlement to a higher initial rating for right lower extremity sciatica, rated 10 percent disabling since December 12, 2006.

10.  Entitlement to a higher initial rating for left carpal tunnel syndrome, rated noncompensable prior to March 2, 2005 and 10 percent disabling since that date.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 2002.  He also had 3 years, 11 months, and 28 days of prior active service.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO made the following determinations:  granted service connection for left and right heel and knee sprains and assigned initial 10 percent disability ratings, all effective September 1, 2002; granted service connection for left and right ankle sprains and assigned initial noncompensable disability ratings, both effective September 1, 2002; granted service connection for a lumbar strain with degenerative disc disease and assigned an initial 20 percent disability rating, effective September 1, 2002; and granted service connection for left carpal tunnel syndrome and assigned an initial noncompensable disability rating, effective September 1, 2002.

In May 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) and a transcript of that hearing has been associated with his claims folder.

In January 2007, the RO assigned an initial 40 percent rating for a lumbar strain with degenerative disc disease and initial 10 percent ratings for left and right ankle sprains, all effective December 12, 2006.

A DRO granted service connection for left and right lower extremity sciatica by way of a January 2007 decision and assigned initial 10 percent disability ratings, both effective December 12, 2006.

The Veteran testified before a Veterans Law Judge (VLJ) at an August 2007 hearing and a transcript of the hearing has been associated with his claims folder.  

In June 2008, the Board denied the appeals for higher initial ratings for left and right heel and ankle sprains, left and right knee osteoarthritis, a lumbar strain with degenerative disc disease, and left and right lower extremity sciatica.  The Board also remanded the issue of entitlement to a higher initial rating for left carpal tunnel syndrome for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In August 2009, the Court set aside the Board's June 2008 decision, in part, and remanded the case for readjudication in compliance with directives specified in an August 2009 Joint Motion filed by counsel for the Veteran and VA.

In September 2010 and June 2012, the Board remanded all issues currently on appeal for further development and to schedule the Veteran for a new Board hearing.  (The new hearing was required because the Board member who held the 2007 hearing left the Board's employ.)

The Veteran testified before the undersigned at a June 2013 hearing and a transcript of the hearing has been associated with his claims folder.  


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected heel, knee, ankle, back, and lower extremity neurologic disabilities may have worsened since his last VA examinations in January 2011.  For example, during the June 2013 hearing, the Veteran reported that the pain and other symptoms associated with all of these disabilities continued to worsen.  In addition, the January 2011 VA examination report reflects that there was no objective evidence of any knee instability.  However, the Veteran reported knee instability during the June 2013 hearing. 

Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected heel, knee, ankle, back, and lower extremity neurologic disabilities is triggered.

With respect to the claim for a TDIU, the Veteran reported during the June 2013 hearing that he was employed.  However, the evidence suggests that he experienced a period of unemployment due to his service-connected disabilities during the claim period.  A remand is necessary to seek clarification from the Veteran and his current employer as to date on which he began his most recent employment.  In addition, the claim for a TDIU is inextricably intertwined with the other claims currently on appeal.

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An April 2010 VA internal medicine note reflects that the Veteran reported that he was applying for Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to any SSA disability determination have not yet been associated with the claims file and may be relevant.

Also, the Veteran reported during the June 2013 hearing that he continued to received VA treatment for his service-connected disabilities.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are from the VA Loma Linda Healthcare System and are dated to September 2005 and from April 2006 to October 2011.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, a March 2010 examination report from the Advanced Interventional Pain and Wellness Center, Inc. (Advanced Interventional) reveals that the Veteran was treated at that facility for his heel disability, knee disability, back disability, sciatica, and carpal tunnel syndrome.  The title of the examination report indicates that the examination was a follow-up and the physician who conducted the examination noted that the Veteran "return[ed] with complaints."  Thus, it appears as if the Veteran had received earlier treatment at Advanced Interventional.  There are no additional treatment records from this facility in the claims file or among the Veteran's paperless records in the Virtual VA system.  

Also, the Veteran submitted "Physician's Supplementary Certificates" dated in August and October 2006 and January 2007, which were completed by Dr. Perz.  These documents make reference to dates on which the Veteran received treatment from Dr. Perz for some of his claimed disabilities.  Although the Veteran has submitted some treatment records from Dr. Perz, the dates included on the "Physician's Supplementary Certificates" indicate that there may be additional records that have not yet been obtained.  Lastly, the evidence reflects that the Veteran received disability benefits from the State of California for some of his claimed disabilities.  Hence, there may be records associated with his disability claim that are relevant to the issues on appeal.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2013).  These steps have not yet been taken with respect to any additional treatment records from Advanced Interventional, Dr. Perz, and the State of California.  As such records reportedly relate to treatment for some of the Veteran's claimed disabilities, they are directly relevant to the issues on appeal.  Thus, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his employment and earnings history (to include the names of any employers and dates of employment), especially for the period from February 2009 to the present.  

2.  If the Veteran provides sufficient employer information, attempt to obtain all relevant employer information (including by way of a "Request for Employment Information in Connection with Claim for Disability Benefits form (VA Form 21-4192)) pertaining to any employment since February 2009.  All efforts to obtain such information must be documented in the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning any claim for disability benefits by the Veteran, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for a heel disability, a knee disability, an ankle disability, a back disability, a neurologic disability of the lower extremities, carpal tunnel syndrome, a left hand disability, a sinus disability, a lung disease, tinnitus, herpes simplex, varicose veins, and hemorrhoids from the VA Loma Linda Healthcare System dated from September 2005 through April 2006 and from October 2011 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  The Veteran shall be asked to complete authorizations for VA to obtain all records pertaining to his claim for disability benefits from the State of California and all records of his treatment for a heel disability, a knee disability, an ankle disability, a back disability, a neurologic disability of the lower extremities, carpal tunnel syndrome, a left hand disability, a sinus disability, a lung disease, tinnitus, herpes simplex, varicose veins, and hemorrhoids from the Advanced Interventional Pain and Wellness Center, Inc. and Dr. Perz.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA and the State of California, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right heel disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's left and right heel disabilities shall be set forth in detail.  The examiner shall also provide a specific opinion as to whether there is additional functional loss due to weakened movement, excess fatigability, incoordination, pain, or flare ups. The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain, and equate the level of impairment caused by all such losses to "moderate," "moderately severe," or "severe" disability of the foot.  This should be done for each foot.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions regarding the severity of the Veteran's disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA and the State of California, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right knee disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of left and right knee flexion and extension shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for both knee flexion and extension, and for each knee.

The examiner shall report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner shall report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions regarding the severity of the Veteran's disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA and the State of California, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right ankle disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of left and right ankle motion shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such losses to "moderate," or "marked" limitation of ankle motion.  This shall be done for all ranges of ankle motion for each ankle.

The examiner shall report if there is ankylosis of either ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions regarding the severity of the Veteran's disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

9.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA and the State of California, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the thoracolumbar spine shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for all ranges of motion of the thoracolumbar spine.

The examiner shall report whether there is ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

Upon review of the record, and after taking a detailed history, the examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12-month period.

The examiner shall also identify any evidence of neuropathy caused by the low back disability and specify the nerves affected or seemingly affected by the service-connected low back disability.  An opinion shall be provided as to the severity of any associated paralysis, neuritis, or neuralgia--mild, moderate, moderately severe, severe, or complete paralysis.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions regarding the severity of the Veteran's disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

10.  The agency of original jurisdiction (AOJ) shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

11.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

